PER CURIAM.
— Anastacio Verdusco was convicted of the crime of assault with a deadly weapon, and sentenced to a term of not less than one and not more than two years in the state prison. The record, including the transcript of the evidence, is here, but no brief has been filed; hence this court is without even a suggestion as to what appellant relies upon to reverse the judgment against him. We have investigated the record for fundamental error, notwithstanding this omission, and find nothing therein calling for a reversal of the case. The judgment is affirmed.